EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ian Volek on 5/13/2022.
The application has been amended as follows: 

10.  (Currently Amended) A bone marrow access apparatus comprising: 
a bone penetrating member; and 
a tactile feedback member which is coupled to the bone penetrating member; 
wherein the bone penetrating member comprises: 
a tubular insertion portion; 
a head portion provided at a proximal end of the tubular insertion portion, a cross-sectional shape of the head portion being wider than a cross-sectional shape of the tubular insertion portion; and 
an internal channel provided through the head portion and the tubular insertion portion; 
wherein the tactile feedback member is provided at a distal side of the head portion of the bone penetrating member and projects distally downward with respect to the head portion of the bone penetrating member;
wherein the bone marrow access apparatus further comprises a cap which accommodates the head portion of the bone penetrating member therein;
wherein the cap comprises a lower wall which covers at least a part of a distal side of the head portion; and 
wherein the tactile feedback member comprises a projection which projects distally downward from the lower wall.

11. (Canceled)

12. (Currently Amended) The apparatus according to claim [[11]]10, wherein the projection extends continuously around an entire circumference of a bottom of the lower wall of the cap.

13. (Currently Amended) The apparatus according to claim [[11]]10, wherein the tactile feedback member comprises a plurality of projections which are spaced apart from each other around a circumference of a bottom of the lower wall of the cap.

14. (Currently Amended) The apparatus according to claim [[11]]10, wherein the projection of the tactile feedback member has a triangular cross-sectional shape.

15. (Currently Amended) The apparatus according to claim [[11]]10, wherein the head portion of the bone penetrating member comprises a bottom surface at a distal end of the head portion, and a step portion which is peripherally outward of the bottom surface and is recessed upward with respect to the bottom surface; and 
wherein the lower wall of the cap is fitted in the step portion.

16. (Currently Amended) The apparatus according to claim [[11]]10, wherein the cap further comprises: 
an upper wall which covers a proximal side of the head portion of the bone penetrating member; and 
a peripheral wall which covers a periphery of the head portion of the bone penetrating member.

17. (Original) The apparatus according to claim 16, wherein the upper wall of the cap comprises a self-healing septum.

18. (Original) The apparatus according to claim 16, wherein the upper wall of the cap comprises a valve.

19. (Currently Amended) The apparatus according to claim [[11]]10, wherein the bone penetrating member is a separate component from the cap; and 
wherein the bone penetrating member is assembled together with the cap to form the bone marrow access apparatus.

20.-31. (Canceled)

III.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Miller et al. (US 5122114) discloses a bone marrow access apparatus involving a bone penetrating member comprising a tubular insertion portion (e.g. 18) and a head portion (e.g. 30) but fails to disclose at least a cap as claimed. There would have been no obvious reason to modify the Miller et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Miller et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Miller et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

IV.	Claims 20-31 have been cancelled because they are directed to a non-elected species without traverse.

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775